Citation Nr: 1216447	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-17 292	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.

2.  Entitlement to service connection for arteriosclerotic obliterans of the right lower extremity.

3.  Entitlement to service connection for arteriosclerotic obliterans of the left lower extremity.

4.  Entitlement to service connection for the loss of the senses of taste and smell.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for a right ankle disability other than service-connected peripheral neuropathy of the right lower extremity.

7.  Entitlement to service connection for a left ankle disability, other than service-connected peripheral neuropathy of the left lower extremity.

8.  Entitlement to service connection for a left shoulder disability.

9.  Entitlement to service connection for a neck disability.

10.  Entitlement to service connection for a right hip disability.

11.  Entitlement to service connection for a left hip disability.

12.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

13.  Entitlement to a disability rating in excess of 30 percent for service-connected residuals of shell fragment wounds (SFWs) of the right leg with retained foreign bodies.

14.  Entitlement to a compensable disability rating for service-connected neuropathy of the right upper extremity.

15.  Entitlement to a compensable disability rating for service-connected neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and in Newark, New Jersey.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in January 2012.  A transcript of the hearing has been associated with the claims folder.  At the hearing, the Veteran acknowledged that he originally requested that he be afforded a Board hearing at the RO; however, he stated on the record that he would accept the video conference hearing as satisfaction of his request for a Board hearing.  (Transcript p. 2).

The Veteran submitted additional evidence to the Board after the hearing.  He did not waive consideration of the evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2011).  However, as the evidence pertains to already service-connected issues that will be remanded to the AOJ, there is no requirement to request a waiver of the evidence.  The evidence is not relevant to the issues on appeal for service connection.

The AOJ originally developed the Veteran's hypertension issue as an original claim.  However, the Veteran was previously denied service connection, to include as secondary to service-connected diabetes mellitus, type II, in June 2008.  He did not appeal that decision.  He submitted a claim seeking to establish service connection for hypertension, as secondary to service-connected PTSD, in June 2009.  Thus, the Board has re-characterized the issue as a claim to reopen.  

The Veteran was denied entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus, type II, by way of a rating decision dated in June 2008.  He disagreed with that decision in July 2008.  He was issued a statement of the case (SOC) that included this issue in April 2009.  A review of the claims folder does not reflect that the Veteran perfected an appeal of this issue.  Accordingly, is not before the Board for appellate review.

The Board notes that the Veteran raised the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) at the video conference hearing.  A review of Virtual VA reflects that the Veteran was granted entitlement to a TDIU rating by way of a rating decision dated in January 2012.  Notice of the rating action was provided in February 2012.  

The issues of entitlement to a disability rating in excess of 50 percent for PTSD, a disability rating in excess of 30 percent for residuals of SFWs of the right leg with retained foreign bodies, and compensable ratings for neuropathy of the left and right upper extremities are addressed in the remand portion of the decision below and are remanded to the AOJ.


FINDINGS OF FACT

1.  On January 9, 2012, prior to the promulgation of a decision in the appeal of the issues of whether new and material evidence had been received to establish entitlement to service connection for hypertension, and entitlement to service connection for arteriosclerotic obliterans of the right lower extremity, arteriosclerotic obliterans of the left lower extremity, and loss of the senses of taste and smell, the Veteran withdrew his appeal of the issues.  He made the withdrawal as part of his hearing testimony at his video conference hearing of that date.  

2.  The Veteran does not have a current back, neck, left shoulder, left hip, right hip, left ankle, or right ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran for the issues of whether new and material evidence has been received to establish entitlement to service connection for hypertension, and entitlement to service connection for arteriosclerotic obliterans of the right lower extremity, arteriosclerotic obliterans of the left lower extremity, and loss of the senses of taste and smell have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.302, 20.204 (2011).

2.  The Veteran does not have a back, neck, left shoulder, left hip, right hip, left ankle, or right ankle disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issues

The Veteran originally perfected his appeal of the issues involving whether new and material evidence had been received to reopen a claim for entitlement to service connection for hypertension, to include as secondary to service-connected PTSD, and entitlement to service connection for arteriosclerotic obliterans of the right lower extremity, arteriosclerotic obliterans of the left lower extremity, and loss of the senses of taste and smell in October 2011.  His claim was certified on appeal to the Board in December 2011.  

The Veteran stated on the record at his video conference hearing of January 9, 2012, that he wanted to withdraw the four issues from further consideration.  

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the Veteran or by his authorized representative.  See 38 C.F.R. § 20.204 (2011); see also Kalman v. Principi, 18 Vet. App. 522 (2004).  

In this case, the Veteran has satisfied the criteria for a proper withdrawal of the four issues that were previously on appeal.  The issues are considered withdrawn and not for appellate consideration.

II.  Service Connection
A.  Background

The Veteran served on active duty from April 1965 to February 1969.  A review of his service treatment records (STRs) shows that he was seen for complaints related to his left shoulder in August 1966.  The entry noted that the Veteran reported he had fallen in the shower the previous evening and he was sore over the "C-A" [sic] joint (acromioclavicular (A/C) joint).  The physical examination was negative.  There were no further entries relating to the left shoulder in the STRs.

The STRs are negative for any mention of any type of a complaint related to the back, neck, either hip, or either ankle.  There are numerous STR entries for the 1965 to 1967 period.  This included surgery for removal of a cyst near the left knee.  

The Veteran was wounded by way of a booby trap in November 1968.  The wounds were to his right thigh and he is service connected for residuals of the SFW.  The STRs reflect that he underwent a lengthy period of recuperation and recovery for his right leg wound.  The Veteran's February 1969 separation physical examination did not record any abnormalities of the back, neck, left shoulder, either hip, or either ankle.  Further, the Veteran did not report any problems or injuries involving the back, neck, left shoulder, either hip, or either ankle.  

The Veteran submitted his initial claim for VA disability compensation benefits in November 1982.  He sought service connection for residuals of his SFWs to his right thigh and right knee.  The Veteran was afforded a VA examination in January 1983.  No defects of the back, neck, left shoulder, hips or ankles were noted on the examination.  

The Veteran submitted a statement in June 2006 wherein he described symptoms associated with his service-connected SFW of the right thigh, and osteoarthritis of the right knee.  He said that because of the pain he had in his knees he would experience pain in his hips and back.  He did not relate any specific condition and did not relate having any treatment for his complaints of pain.  

In June 2009, the Veteran submitted a claim seeking, inter alia, service connection for back pain, neck pain, pain in the left shoulder, and bilateral pain in the ankles with the latter issue being said to be secondary to service-connected diabetes mellitus.  

The AOJ wrote to the Veteran and asked that he submit evidence or identify evidence the AOJ could obtain that would substantiate his claim of service connection.  The Veteran did not, and has not, submitted any objective evidence in support of his claim.  The only evidence he provided in support of his claim for service connection is by way of his testimony in January 2012.  

The Veteran was asked at his hearing why the listed issues should be service-connected.  He responded that the claimed issues were all related to his right leg disabilities.  He said he had been putting on weight and had not been able to exercise.  He said that when he did exercise, he would experience pain in his hips.  The pain would work its way up his back to his neck.  He said there was the same effect with his ankles.  In regard to his left shoulder, the Veteran recalled the one instance where he had fallen in the shower.  He did not describe any further problems in service but implied that marines did not go to sick call.  The Veteran said he now had a big bump on his shoulder.  He said he had a limitation of motion of his left shoulder.  He reaffirmed that problems with his back, neck, hips and ankles all began after service and he believed were related to his right leg disabilities.  (Transcript p. 9).  The Veteran did not identify any treatment for his claimed disabilities and did not identify any source of positive evidence that provided a diagnosis and/or related the diagnosis to the Veteran's service or service-connected disabilities.

The Board notes that the claims folder contains private treatment records dating back to 1980 from Allergy Associates.  There are also additional private treatment records from Quakerbridge Radiology and Trenton Orthopaedic Group dated in August 2007, arterial studies dated in August 2007, notation of medications from Patel Medical Group, dated in September 2007, a psychological evaluation from H. J. Cohen, Ph.D, dated in July 2009, electromyograph (EMG)/nerve conduction velocity (NCV) study from P. M. Kosmorsky, D.O., dated in June 2009, and private audiology examinations in the claims folder.  There is no mention of any of the claimed disabilities in any of the records.  The orthopedic records were limited to the Veteran's service-connected bilateral knee disabilities.  

Also of record are multiple VA examination reports from 1983, 2004, 2006, 2008, 2009, 2010, and 2011.  None of the reports contains a reference to problems or complaints associated with the back, neck, left shoulder, left hip, right hip, left ankle or right ankle.  There are also VA treatment records for the period from September 2006 to July 2011.  There are no entries relating to complaints or treatment provided for problems related to the neck, left shoulder, left hip, right hip, left ankle or right ankle.  There is one entry for an outreach clinic visit in February 2008 that notes the Veteran denied any neck pain and examination of the extremities was normal.  The examiner noted a finding of bilateral spasm in the lumbar area without further comment.  No diagnosis of any type of lumbosacral spine disorder was made at that time or any other time.  

B.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury, contracted in the line of duty, incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition to the above criteria for service connection, a disability may be service connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Moreover, in general, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2011).  

The evidence of record shows that the Veteran was awarded a Purple Heart for his service-connected wounds to his right thigh and right knee.  The evidence clearly establishes the Veteran as having participated in combat.  In that case, if an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  "Satisfactory evidence" is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Section 1154(b) allows combat veterans, in certain circumstances, to use lay evidence to establish the incurrence of a disease or injury in service.  "However, the provisions of section 1154(b) do not provide a substitute for medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Section 1154(b) serves only to relax the evidentiary burden to establish incurrence of a disease or injury in service.  Id.

In order for service connection to be granted for a claimed disability, there must be evidence of the current existence of such claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223 (1992) (current disability is a prerequisite to an award of service connection).  

As noted above, the Veteran's STRs are negative for evidence of complaints or treatment for the back, neck, left hip, right hip, left ankle or right ankle.  There is one entry from August 1966 that addressed a complaint of a sore left shoulder after a fall in the shower.  No further entries regarding the left shoulder were made despite numerous other STR entries.  The Board notes that, in general, the absence of entries in the STRs regarding the claimed disabilities is not dispositive.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, it is evidence to be considered in conjunction with all the other evidence of record.

The Veteran has been afforded VA treatment for over five years.  There are no records of treatment to identify a specific disorder/disability for any of the claimed service connection issues.  There is the one notation from February 2008, a date prior to the current claim, where the Veteran was noted to have lumbar spasms.  The Veteran sought private orthopedic treatment for his knees, to include surgical intervention.  However, none of the private records relates to any of his claimed disabilities.  The many VA examinations of records do not record complaints related to the claimed disabilities.  The Veteran was afforded several VA PTSD examinations, as well as his own private report, that assessed his overall health condition as a factor in his mental status.  There was no mention of the claimed disabilities in any of those reports.  

Pursuant to 38 U.S.C.A. § 5107(a), it is the claimant's responsibility to "present and support a claim for benefits under laws administered by the Secretary."  See Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (noting the claimant's general evidentiary burden to establish his claim); see also Skoczen v. Shinseki, 564 F.3d 1319, 1328 (Fed. Cir. 2009) (interpreting section 5107 and stating that a claimant has the burden of presenting evidence supporting his or her claim, albeit with the statutorily mandated assistance of VA).  

The Board has considered that lay evidence in the form of statements or testimony of the Veteran is competent to establish evidence of symptomatology where symptoms are capable of lay observation even where there is no evidence in the STRs.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan, supra.  The Board notes that lay evidence may also be sufficient to establish a current diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (describing situations when lay evidence can be competent and sufficient to provide medical diagnosis).  Here, however, the Veteran has not provided lay evidence of a current diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  His testimony described his experiencing pain when exercising; a pain he stated was due to his service-connected right leg disabilities.  He also felt he had a limitation of motion of his left shoulder.

The Veteran has not provided objective medical evidence of a current diagnosis relating to any of the claimed disabilities considered here.  He has not reported treatment or diagnosis for the claimed disabilities.  The only objective evidence he presented was a duplicate copy of the STR entry from August 1966.  The other medical evidence of record is silent for any mention of the claimed disabilities aside from the lumbar spasm in February 2008.

The Veteran's allegations of pain are noted and accepted.  Pain alone is not a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (Sanchez-Benitez I), dismissed in relevant part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (Sanchez-Benitez II); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Board has considered 38 U.S.C.A. § 1154(b) for application in this case.  However, the Veteran has not alleged any type of injury of the back, neck, left shoulder, hips or ankles as a result of his combat service.  His arguments have been precise--namely that his pain is related to his service-connected right leg disabilities.  He has not provided any additional evidence to support his arguments.  

Upon review of all of the evidence of record, the Board finds that the Veteran's statements do not establish the existence of a current disability in regard to the back, neck, left shoulder, left hip, right hip, left ankle or right ankle.  The Board must deny service connection for the claimed issues as there is no currently demonstrated disability, nor at any time during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Rabideau, Brammer.  The denial encompasses direct and secondary bases.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The evidence does not establish the existence of diagnosed disabilities for the back, neck, left shoulder, left hip, right hip, left ankle or right ankle.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In addition, the Court has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran submitted his claim for benefits in June 2009.  The AOJ wrote to him that same month with notice on how to substantiate his claim.  The Veteran was advised of the evidence required to substantiate his claim for service connection, to include as on a secondary basis.  The letter informed the Veteran of the types of evidence that would be beneficial in supporting his claim.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence for him.  He was asked to submit any medical reports that he possessed.  The letter also included notice to the Veteran as to how VA determined disability ratings and effective dates.

The Veteran responded in July 2009 that he would submit additional evidence.  He did submit medical evidence unrelated to the service connection issues in July 2009.  

The AOJ wrote to the Veteran again in August 2009.  He was asked to provide evidence showing a continuity of symptoms since service.  The Veteran responded that he had nothing further to submit in September 2009.

The Veteran's claim of service connection was denied in February 2010.  He submitted his notice of disagreement (NOD) in March 2010 and perfected his appeal in October 2011.  

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claims.  The Veteran submitted evidence in response to a VCAA notice letter; however the evidence related to already service-connected disabilities.  The Veteran elected to not provide any additional evidence in regard to the issues that were pending service connection.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his STRs, VA outpatient treatment records, private medical records, and statements from the Veteran.  The Veteran testified at a video conference hearing in support of his claim.  He was also provided a copy of his claims folder in May 2011.

The Veteran was not afforded an examination in regard to his claim for service connection for back, neck, left shoulder, left hip, right hip, left ankle or right ankle disability.  The Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).

The Veteran did not satisfy the requirements in this case because of the lack of competent evidence to establish a current disability for the claimed disabilities.  See Rabideau, Brammer, supra.  The Veteran testified that he experienced pain that he believed was due to his service-connected right leg disabilities and said he felt he had a limitation of motion in his left shoulder.  In the absence of showing a current disability, no duty to provide an examination exists.  

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.


ORDER

The appeal involving the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, and entitlement to service connection for arteriosclerotic obliterans of the right lower extremity, arteriosclerotic obliterans of the left lower extremity, and loss of the senses of taste and smell is dismissed.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for left hip disability is denied.

Entitlement to service connection for right hip disability is denied.

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for a right ankle disability is denied.


REMAND

The Veteran's appeal regarding his disability ratings for PTSD, SFW residuals and peripheral neuropathy of the upper extremities stems from his disagreement with a rating decision dated in June 2008.  The rating decision was issued after the Veteran had been afforded VA examinations in February 2008 that assessed his previously service-connected PTSD and SFW residual disabilities and evaluated his claim for service connection for peripheral neuropathy of the upper extremities.

The Veteran's claim for increased ratings was denied but he was granted service connection for peripheral neuropathy of the left and right upper extremities.  He was given a noncompensable disability rating for each upper extremity.  At the time, the Veteran's PTSD disability rating was 30 percent.  The Veteran submitted his NOD in July 2008.

In April 2009, the AOJ issued a rating decision to increase the Veteran's PTSD rating to 50 percent, effective from September 27, 2007, the date of claim established by the AOJ.  No additional evidence was added to the record, the AOJ made the increase in rating on the basis of a difference in opinion with the prior rating.  See 38 C.F.R. § 3.105(b) (2011).

The Veteran was issued a SOC for the four issues in April 2009.  The SOC listed the evidence considered, which included examinations for the SFW residuals and peripheral neuropathy issues in February 2008 and a PTSD examination from April 2008.

As noted in the decision above, the Veteran submitted a private psychological evaluation from Dr. Cohen in July 2009.  This was in support of the claim for an increased rating for his service-connected PTSD.  The Veteran also submitted the EMG/NCV results, dated in June 2009, in support of compensable disability ratings for his peripheral neuropathy of the upper extremities.  Further, there are VA treatment records that were added to the claims folder after April 2009.

The Veteran was afforded a VA neurology examination in September 2009.  Although it appears the purpose of the examination was unrelated to the upper extremities, pertinent findings were made in the examination report.  

The Veteran's claims folder was transferred from the Newark RO to the RO in Togus, Maine, for processing of a case review based on a change in regulations pertaining to presumptive diseases related to herbicide exposure in Vietnam.  In particular, the Veteran's prior denial of a cardiac issue was revisited in light of the addition of ischemic heart disease (IHD) to the list of presumptive diseases.  Service connection for IHD was denied in July 2011 and the claims folder returned to the Newark RO.

The Veteran had submitted a claim for a TDIU rating in June 2011.  The claim was processed on the return of the claims folder.  The Veteran was afforded a PTSD examination in October 2011.  As noted in the Introduction, Virtual VA reflects that a rating decision was issued by the RO in Newark in January 2012.  The Veteran was granted entitlement to a TDIU rating at that time.

A review of Virtual VA does not show that the Veteran was issued a supplemental statement of the case (SSOC) that addressed all of the additional evidence added to the record since the SOC of April 2009.  The record is clear that evidence that bears directly on the issues of PTSD and peripheral neuropathy was added to the claims folder since the SOC of April 2009.  At a minimum, this evidence must be addressed in a SSOC.  See 38 C.F.R. § 19.31 (2011).

Also as noted in the Introduction, the Veteran submitted additional evidence after his hearing, which evidence was received at the Board without a waiver of AOJ review.  The evidence consisted of a duplicate portion of the VA neurology examination of September 2009, the private EMG/NCV report, the report from Dr. Cohen and the VA PTSD examination report from October 2011.  This duplicative evidence will be addressed on remand as indicated in the paragraph above.

Finally, the Veteran has not received a VA examination to assess his service-connected SFWs of the right leg since February 2008.  A new examination is required to provide a current assessment of his disability.  Also, the last neurological examination was provided in September 2009.  A new neurology examination is also required in order to provide a current assessment of the Veteran's peripheral neuropathy of the upper extremities.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his service-connected disabilities of PTSD, SFW residuals of the right leg, and peripheral neuropathy of the upper extremities..  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

2.  Upon completion of the above, the Veteran should be scheduled for a VA examination to assess the severity of his service-connected SFWs residuals of the right leg.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  All results of any such studies, tests, or evaluations must be included in the examination report.  

The examiner should fully describe any and all functional deficits associated with the service-connected SFWs residuals of the Veteran's right leg.

3.  The Veteran should also be scheduled for a VA examination to assess the severity of his service-connected peripheral neuropathy of the upper extremities.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  All results of any such studies, tests, or evaluations must be included in the examination report.  

(The examiner should review the results of the EMG/NCV testing report of June 2009 in reviewing the evidence of record.)

4.  If the AOJ determines, based on evidence received, that a more current VA examination is warranted to assess the Veteran's PTSD, then such an examination should be arranged.  

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues remaining on appeal, to include consideration of staged ratings if established by the evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


